                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

In re: Donald Everett Watson, II               )      CASE NO: 15-03546
       Brenda Ruth Watson                      )
                                               )
                                               )
                                               )      Chapter 13
               Debtor(s).                      )


                      DEBTOR’S MOTION TO SELL REAL ESTATE

         COMES NOW the Debtors appearing by and through their attorney of record, James E. Loris,
Jr., and respectfully moves this Honorable Court for an Order allowing them to sell real property, and
in support of said Motion, respectfully shows as follows:

       1. The Debtor’s Chapter 13 case was filed on October 27, 2015.

       2. Debtors own property located at 200 North Forest Hill Drive, Brewton, AL 36426.

       3. The Debtors are requesting approval for the sale of the property for $60,000.00, which
          will be used to pay all existing liens, exemptions entitled to with the remaining
          balance to be paid to the Chapter 13 Trustee.

       4. The Debtors aver that the sale of this property shall not result in any prejudice to their
          creditors.

        WHEREFORE, PREMISES CONSIDERED, the Debtors pray that this Honorable Court
enter an Order permitting the Debtors to sell the property and for such other further relief as this
Court deems appropriate.


                                                      Respectfully Submitted,

                                                      /s/ JAMES E. LORIS, JR.
                                                      James E. Loris, Jr. (lorij 4508)
                                                      Attorney for Debtor(s)
                                                      P.O. Box 5
                                                      Mobile, AL 36601-0005
                                                      (251) 432-3100




  Case 15-03546       Doc 66      Filed 06/26/20 Entered 06/26/20 14:54:40               Desc Main
                                    Document     Page 1 of 2
                                CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing pleading to Daniel B. O’Brien,
Chapter 13 Standing Trustee, by electronically filing same with the United States Bankruptcy Court
Website properly addressed this 25th day of June, 2020.

                                                    /s/ JAMES E. LORIS, JR.
                                                    James E. Loris, Jr.




  Case 15-03546       Doc 66    Filed 06/26/20 Entered 06/26/20 14:54:40            Desc Main
                                  Document     Page 2 of 2
